Citation Nr: 1717397	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increased initial rating in excess of 10 percent for arteriosclerotic heart disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from April 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for arteriosclerotic heart disease and assigned a 10 percent rating.  The Veteran appealed this decision for a higher rating.     

In July 2013, the Veteran testified before the undersigned at a video conference hearing in Wilkes-Barre, Pennsylvania.  A copy of the transcript has been associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was remanded in October 2014 to obtain outstanding private treatment records and updated VA medical center (VAMC) records.  VAMC records subsequently associated with claims file note that the Veteran was going to follow-up with a private cardiologist, Dr. D.  See e.g. November 2012 VAMC records.  Upon remand, any outstanding records from this clinician should be obtained.

Next, in the private records obtained following the prior remand, an August 2013 report noted that the Veteran's right ventricle was mildly dilated.  The Veteran's last VA examination was in October 2012.  While the duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted, the Board finds that in this instance a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's heart disability, as VAMC and private treatment records submitted since then, including from Dr. S.B.P., indicate a possible worsening of the Veteran's heart symptoms.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records pertaining to the Veteran's heart disease not currently of record, specifically to include the Veteran's medical records from Dr. D., the Veteran's cardiologist.  

2.  Obtain any updated relevant VAMC records.

3.  Schedule the Veteran for a cardiovascular examination to determine the severity of his service-connected arteriosclerotic heart disease.  The claims folder must be made available to the examiner. 

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's heart workload measured in METs.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity.  This should be expressed in METs, and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, dizziness, or syncope. 

All findings should be reported in detail and a complete rationale provided for each opinion.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

